Citation Nr: 0627338	
Decision Date: 08/29/06    Archive Date: 09/06/06

DOCKET NO.  99-10 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
postoperative residuals (PO) of chondromalacia of the right 
knee, with a separate additional 10 percent rating for 
arthritis of the right knee, for the period preceding August 
21, 1998, and from May 1, 2000, to December 4, 2000.

2.  Entitlement to a rating in excess of 30 percent for PO 
residuals of chondromalacia of the right knee, with a 
separate additional 10 percent rating for arthritis of the 
right knee, for the period beginning February 1, 2002.

3.  Entitlement to a rating in excess of 30 percent for post 
operative residuals of a total prosthetic right knee 
replacement, with a separate additional 10 percent rating for 
"arthritis of the right knee," for the period beginning 
December 1, 2004.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from February 1974 to 
July 1976.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a November 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York, which increased the evaluation for 
chondromalacia of the right knee to 20 percent effective June 
24, 1998.

A rating decision of February 2000 granted a separate 10 
percent rating for arthritis of the right knee, effective 
June 24, 1998.

In September 2000, May 2003, and April 2004, the Board 
remanded the case to the RO for further development.  In 
addition the May 2003 Board decision granted entitlement to a 
30 percent rating for the right knee disorder for the period 
prior to August 21, 1998, and for the term from May 1 to 
December 4, 2000.

A review of the record reveals that in November 2005, the 
appellant raised the issue of entitlement to a total 
disability evaluation on the basis of individual 
unemployability.  This issue has not been perfected for 
adjudication by the Board.  Accordingly, it is referred to 
the RO for additional development to be undertaken.

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C. VA will notify 
you if further action is required on your part.


REMAND

In a document added to the claims file after the May 2, 2003 
Board decision, but received by VA on April 15, 2003, the 
veteran indicated that he wished to have a videoconference 
hearing before a Veterans Law Judge.  To date, the veteran 
has not been afforded that hearing.  Nor, apparently, has the 
veteran's request for a videoconference hearing been 
withdrawn.  Under the circumstances, the veteran must be 
given the opportunity to present testimony before a Veterans 
Law Judge via a videoconference hearing at the RO prior to a 
final adjudication of his claims.

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should take appropriate action to 
schedule the veteran for a 
videoconference hearing before a Veterans 
Law Judge at the RO.  A transcript of 
that hearing should be included in the 
veteran's claims folder.

Following completion of the above action, the veteran's 
claims folder, if in order, should be returned to the Board 
for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  38 U.S.C.A. 
§§ 5109B, 7112).
(West Supp. 2005).


_________________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


